United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3983
                                     ___________

Dianne Hercules,                       *
                                       *
                   Appellant,          *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
David Brown, Jr.; Jeff Childress;      *
Robert H. Kelley,                      *     [UNPUBLISHED]
                                       *
                   Appellees.          *
                                  ___________

                              Submitted: July 27, 2001

                                   Filed: July 31, 2001
                                    ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

       Dianne Hercules appeals the 28 U.S.C. § 1915(e)(2)(B)(ii) dismissal without
prejudice of Hercules's complaint. Having reviewed the record, we conclude the
district court properly dismissed Hercules's complaint for failure to comply with Federal
Rule of Civil Procedure 8. Without even attempting to explain her claim, Hercules
simply made reference to multiple attachments.

      Accordingly, we affirm the dismissal. See 8th Cir. R. 47A(a).
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-